Exhibit 10.23

AMENDMENT

Amendment, dated as of March 6, 2012, to the Employment Agreement referred to
below (this “Amendment”) is made by and among GATEHOUSE MEDIA, INC., a Delaware
corporation (“Publishing”), GATEHOUSE MEDIA OPERATING, INC., a Delaware
corporation (“Operating” and together with Publishing, the “Company”), and Kirk
A. Davis (“Executive”).

W I T N E S S E T H:

WHEREAS, Operating, Publishing and Executive are parties to the Employment
Agreement, dated as of January 9, 2009 (as amended, restated or otherwise
modified from time to time, the “Employment Agreement”);

WHEREAS, the parties desire to amend the Employment Agreement in the manner
provided for in this Amendment, on the terms and subject to the conditions set
forth herein;

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS.

1.1 Capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Employment Agreement, unless the context otherwise
requires.

SECTION 2. AMENDMENTS.

2.1 Effective as of the date hereof but subject to the terms and conditions
hereof, the Employment Agreement is hereby amended as set forth below:

(a) Section 5 is amended and restated in its entirety as follows:

5. TERMINATION. Executive’s employment with the Company may be terminated (x) by
the Company for Cause (as defined below), effective on the date on which a
written notice to such effect is delivered to Executive; (y) by the Company at
any time without Cause, effective on the date on which a written notice to such
effect is delivered to Executive; or (z) by Executive at any time, effective on
the date on which a written notice to such effect is delivered to the Company.

(a) For Cause Termination, Resignation without Good Reason. If Executive’s
employment with the Company is terminated by the Company for Cause or Executive
voluntarily resigns without Good Reason (as defined below), Executive shall not
be entitled to any further compensation or benefits other than accrued but
unpaid Base Salary (payable as provided in Section 3(a)) and accrued and unused
vacation pay through the date of such termination (collectively, the “Accrued
Benefits”). If the definition of “Cause” set forth below conflicts with such
definition in any stock incentive plan or agreement of the Company or any of its
affiliates, the definition set forth herein shall control.

(b) Termination by Company without Cause, Termination by Executive for Good
Reason Unrelated to a “change of control”. If Executive’s employment is
terminated by the Company other than for Cause or is terminated by Executive for
Good Reason, in each case not within the Protection Period, prior to the end of
the Term hereof, then, subject to Section 9, Executive shall be entitled to,
upon Executive’s providing the Company with a signed release of claims in a form
adopted by the Company’s Board of Directors from time to time and subject to
Executive’s continued compliance with the provisions of Sections 6 and 7 hereof:
(i) the Accrued Benefits; (ii) an amount equal to 12 months Base Salary payable
in the same manner as provided under Section 3(a); (iii) any declared Bonus not
yet paid, which shall be payable in the same manner as provided under
Section 3(b); (iv) the rights provided in Sections 3(d)(1) or (2), as
applicable, relating to the vesting of a portion of the shares of any Restricted
Stock Grant and the Initial Restricted Stock Grant, respectively, that are not
vested as of the date of termination; and (v) continuation of Executive’s
coverage under the Company’s medical plan at the same levels as such benefits
that have been provided to Executive, and in connection therewith Executive
shall periodically pay to the Company amounts equivalent to that which he paid
as required employee

 

1



--------------------------------------------------------------------------------

contributions immediately prior to the date of termination, until the earlier of
(A) the period of time it takes Executive to become eligible for the medical
benefits program of a new employer (subject to Section 6(a) hereof) or
(B) twelve (12) months from the date of such termination. Executive acknowledges
that executive’s termination of employment on the date of such termination shall
constitute a “qualifying event” for the purposes of the Consolidated Omnibus
Budget Reconciliation Act of 1986 (“COBRA”). Executive further acknowledges on
behalf of himself and his dependents that any period with respect to which any
of them would be eligible to elect COBRA shall be reduced by the period of
post-termination medical benefit continuation provided under this subsection.
Executive acknowledges that the Company may terminate Executive without Cause at
any time, and that the Company shall have no obligations under such
circumstances to Executive beyond the specific obligations set forth in this
Section 5(b); in particular, Executive acknowledges that Executive shall have no
right whatsoever to any then unvested shares under the Initial Restricted Stock
Grant, any Restricted Stock Grant or any other incentive equity award granted to
Executive except as provided above in this Section 5(b).

(c) Termination by Company without Cause, Termination by Executive for Good
Reason Following a “change of control”. If Executive’s employment is terminated
by the Company other than for Cause or is terminated by Executive for Good
Reason, in each case within the Protection Period, prior to the end of the Term
hereof, then, subject to Section 9, Executive shall be entitled to, upon
Executive’s providing the Company with a signed release of claims in a form
adopted by the Company’s Board of Directors from time to time and subject to
Executive’s continued compliance with the provisions of Sections 6 and 7 hereof:
(i) the Accrued Benefits, (ii) an amount equal to twenty-four (24) months Base
Salary plus Average Monthly Bonus (as defined below) payable in the same manner
as provided under Section 3(a); (iii) a pro-rated Bonus for the year in which
such termination occurred equal to the actual Bonus that would have been paid to
Executive but for his or her termination of employment, multiplied by a
fraction, the numerator of which is the number of months of employment during
the Company’s fiscal year, and the denominator of which is twelve (for purposes
of determining the number of months of employment during any fiscal year,
Executive will be given credit for any month during which Executive has worked
at least one (1) hour); (iv) the rights provided in Sections 3(d)(1) or (2), as
applicable, relating to the vesting of a portion of the shares of any Restricted
Stock Grant and the Initial Restricted Stock Grant, respectively, that are not
vested as of the date of termination; (v) outplacement services for up to six
months immediately following the termination date to assist Executive in
locating other employment, the cost of which shall be paid to any executive
outplacement firm chosen by the Company and reasonably acceptable to Executive,
and (vi) continuation of Executive’s coverage under the Company’s medical plan
at the same levels as such benefits that have been provided to Executive, and in
connection therewith Executive shall periodically pay to the Company amounts
equivalent to that which he paid as required employee contributions immediately
prior to the date of termination, until the earlier of (A) the period of time it
takes Executive to become eligible for the medical benefits program of a new
employer (subject to Section 6(a) hereof) or (B) twelve (12) months from the
date of such termination. Executive acknowledges that executive’s termination of
employment on the date of such termination shall constitute a “qualifying event”
for the purposes of COBRA. Executive further acknowledges on behalf of himself
and his dependents that any period with respect to which any of them would be
eligible to elect COBRA shall be reduced by the period of post-termination
medical benefit continuation provided under this subsection. Executive
acknowledges that the Company may terminate Executive without Cause at any time,
and that the Company shall have no obligations under such circumstances to
Executive beyond the specific obligations set forth in this Section 5(c); in
particular, Executive acknowledges that Executive shall have no right whatsoever
to any then unvested shares under the Initial Restricted Stock Grant, any
Restricted Stock Grant or any other incentive equity award granted to Executive
except as provided above in this Section 5(c).

(d) Resignation, Death or Disability. If Executive’s employment is terminated by
reason of Executive’s death, Disability or voluntary resignation prior to the
end of the Term, Executive shall not be entitled to receive any further
compensation or benefits under this Agreement or otherwise other than the
Accrued Benefits. During any period that Executive fails to perform his duties
hereunder as a result of disability or incapacity, Executive shall continue to
receive his or her Base Salary and all other benefits and all other compensation
pursuant to this Agreement unless and until his employment is terminated
pursuant to this Section 5.

(e) Definitions. For purposes of this Agreement:

“Average Monthly Bonus” means the arithmetic average of the last three Bonuses
paid to Executive or, if a lesser amount of Bonuses have been paid, the
arithmetic average of such Bonuses, in each case, divided by 12.

“Cause” means (i) conviction of, guilty plea concerning or confession of any
felony, (ii) any act of dishonesty committed by Executive in connection with the
Company’s or its subsidiaries’ business, (iii) any material breach by Executive
of this Agreement, after written notice thereof from the Board is given in
writing and such breach is not cured to the satisfaction of the Company within a
reasonable period of time (not greater than 30 days) under the circumstances,
(iv) any material breach of any reasonable and lawful rule or directive of the
Company, (v) the gross or willful neglect of duties or gross misconduct by
Executive, or (vi) the habitual use of drugs or habitual, excessive use of
alcohol to the extent that any of such uses in the Board’s good faith
determination materially interferes with the performance of Executive’s duties
under this Agreement.

 

2



--------------------------------------------------------------------------------

“change of control” shall have the meaning assigned to such term in the
Company’s Omnibus Stock Incentive Plan.

“Change of Control Date” means the earlier of: (i) the commencement of any
discussion with any individual or entity that ultimately results in a change of
control; or (ii) the occurrence of a “change of control” transaction.

“Disability” means, as determined by the Board of Directors in good faith,
Executive’s inability, due to disability or incapacity, to perform all of his
duties hereunder on a full-time basis for (i) periods aggregating 90 days,
whether or not continuous, in any continuous period of 365 days, or (ii) where
Executive’s absence is adversely affecting the performance of the Company in a
significant manner, periods greater than 30 days and Executive is unable to
resume his duties on a full time basis within 10 days of receipt of written
notice of the Board’s determination under this clause (ii).

“Good Reason” means, with respect to Executive and without Executive’s express
written consent, the occurrence of any one or more of the following at any time
during Executive’s employment with the Company or any of its subsidiaries
(including the actual termination date) by virtue of management outsourcing or
otherwise:

(i) the failure to elect or reelect or otherwise to maintain Executive in the
office or the position, or a substantially equivalent or better office or
position, of or with the Company or a subsidiary, which Executive held
immediately prior to a change of control, or the removal of Executive as a
member of the Board of Directors of the Company (or any successor to the
Company) if Executive was a Director of the Company immediately prior to the
change of control;

(ii) (A) a significant adverse change in the nature or scope of the authorities,
powers, functions, responsibilities or duties attached to the position with the
Company and any subsidiary which Executive held immediately prior to the change
of control, (B) a reduction in the aggregate of Executive’s annual Base Salary
or Bonus received from the Company and any subsidiary (C) a reduction in
Executive’s long-term incentive compensation opportunity from the level in
effect on the date hereof or such higher level as may be in effect at any time
after the date hereof, or (D) the termination or denial of Executive’s rights to
retirement or welfare benefits or a reduction in the scope or value of such
benefits (other than any such reduction that is generally applicable to all
employees of the Company), and such change reduction or termination is not
remedied by the Company within ten business days after receipt by the Company of
written notice from Executive of such change, reduction or termination, as the
case may be;

(iii) any change of Executive’s principal place of employment to a location more
than 50 miles from Executive’s principal place of employment immediately prior
to a change of control;

(iv) any failure of the Company to pay Executive any compensation when due
(other than an inadvertent failure that is remedied within ten business days
after receipt of written notice from Executive);

(v) the delivery by the Company or any subsidiary of a written notice to
Executive of the intent to terminate Executive’s employment for any reason,
other than Cause or Disability, regardless of when such termination is intended
to become effective; or

(vi) any failure by the Company to comply with and satisfy any provision of this
Agreement.

Executive’s right to terminate employment for Good Reason will not be affected
by Executive’s incapacity due to physical or mental illness. A termination of
employment by Executive for Good Reason for purposes of this Agreement will be
effective only if Executive gives the Company written notice (“Notice of
Termination for Good Reason”) of the termination setting forth in reasonable
detail the specific conduct of the Company that constitutes Good Reason and the
specific provisions of this Agreement on which Participant relied. Unless the
parties agree otherwise, a termination of employment by Executive for Good
Reason will be effective on the 30th day following the date when the Notice of
Termination for Good Reason is given, unless the Company remedies the Good
Reason condition within such period or elects to terminate the Executive’s
employment before the end of the 30-day period; provided, however, that so long
as an event that constitutes Good Reason occurs and Executive delivers the
Notice of Termination for Good Reason at any time prior to the 90th day
following the effective termination date, the termination of Executive’s
employment will be deemed to be a resignation for Good Reason. In such instance,
all payments that would have been made during such 90-day period will be made in
a lump-sum payment on the 90th day following Executive’s termination of
employment, and subsequent payments will be made at the time and in the form set
forth in Section 5(c) above. If the Company disputes the existence of Good
Reason, the Company will have the burden of proof to establish that Good Reason
does not exist. If Executive continues to provide services to the Company after
one of the events giving rise to Good Reason has occurred, Executive will not be
deemed to have consented to such event or to have waived Executive’s right to
terminate his or her employment at any time for Good Reason in connection with
such event.

 

3



--------------------------------------------------------------------------------

“Protection Period” means the period beginning on the Change of Control Date of
this Agreement, and ending on the 18-month anniversary of that date.

(f) Resignation as Officer or Director. Upon the termination of employment for
any reason, Executive shall resign each position (if any) that he then holds as
an officer or director of the Company or any of its subsidiaries.

(g) Payments in Lieu of Other Severance Rights. The payments provided in
subsections (a), (b), (c) and (d) of this Section 5 shall be made in lieu of any
other severance payments under any severance agreement, plan, program or
arrangement of the Company.

(h) Manner of Payment. Unless Executive breaches one of the restrictive
covenants contained in Sections 6 and 7 of this Agreement, the payments
described in clauses (b) and (d) of this Section 5 shall be paid over a period
of twelve (12) months commencing on the date of Executive’s termination of
employment with the Company; provided however that if such termination of
employment is within 18 months following a change of control, the payments
described in clause (c) of this Section 5 shall be paid over a period of
twenty-four (24) months from such date. Notwithstanding anything herein to the
contrary, (1) the payment of any amounts hereunder (including benefits
continuation) shall cease on the date on which Executive breaches any of the
restrictive covenants contained in Sections 6 and 7 of this Agreement.

(b) Section 6 is amended and restated in its entirety as follows:

6. RESTRICTIVE COVENANTS. Executive acknowledges that during the period of his
employment with the Company he shall have access to the Company’s Confidential
Information (as defined below) and will meet and develop relationships with the
Company’s potential and existing suppliers, financing sources, clients,
customers and employees.

(a) Noncompetition. Executive agrees that during the period of his employment
with the Company and for the one (1) year period immediately following
(i) termination of such employment for any reason by the Company for Cause or by
Executive without Good Reason or (ii) termination of such employment by the
Company without Cause or by the Executive with Good Reason, unless Executive
agrees at such time in writing within 5 days of such termination to waive his
rights to receive the amounts set forth in clauses (ii) and (iii) of each of
Sections 5(b) and (c) above (in which case the provisions of this Section 6(a)
shall not apply, it being understood that Executive shall still be required to
deliver the release of claims described in each of Sections 5(b) and (c) above
in order to receive the rights set forth in clauses (i) and (iv) of each of
Section 5(b) and (c) above). Executive shall not directly or indirectly, either
as a principal, agent, employee, employer, consultant, partner, shareholder of a
closely held corporation or shareholder in excess of five (5%) percent of a
publicly traded corporation, corporate officer or director, or in any other
individual or representative capacity, engage or otherwise participate in any
manner or fashion in any business that is in competition in any manner
whatsoever with more than 20% of the business activities of the Company or its
affiliates in the United States. Executive further covenants and agrees that
this restrictive covenant is reasonable as to duration, terms and geographical
area and that the same protects the legitimate interests of the Company and its
affiliates, imposes no undue hardship on Executive, is not injurious to the
public, and that any violation of this restrictive covenant shall be
specifically enforceable in any court with jurisdiction upon short notice.

(b) Solicitation of Employees, Etc. Executive agrees that during the period of
his employment with the Company and for the one (1) year period immediately
following the date of termination of Executive’s employment with the Company for
any reason, Executive shall not, directly or indirectly, (i) solicit or induce
any officer, director, employee, agent or consultant of the Company or any of
its successors, assigns, subsidiaries or affiliates to terminate his, her or its
employment or other relationship with the Company or its successors, assigns,
subsidiaries or affiliates for the purpose of associating with any competitor of
the Company or its successors, assigns, subsidiaries or affiliates, or otherwise
encourage any such person or entity to leave or sever his, her or its employment
or other relationship with the Company or its successors, assigns, subsidiaries
or affiliates, for any other reason or (ii) hire any individual who left the
employ of the Company or any of its affiliates during the immediately preceding
one-year period.

 

4



--------------------------------------------------------------------------------

(c) Solicitation of Clients, Etc. Executive agrees that during the period of his
employment with the Company and for the one (1) year period immediately
following the date of termination of Executive’s employment with the Company for
any reason, Executive shall not, directly or indirectly, solicit or induce
(i) any customers or clients of the Company or its successors, assigns,
subsidiaries or affiliates or (ii) any vendors, suppliers or consultants then
under contract to the Company or its successors, assigns, subsidiaries or
affiliates, to terminate his, her or its relationship with the Company or its
successors, assigns, subsidiaries or affiliates, for the purpose of associating
with any competitor of the Company or its successors, assigns, subsidiaries or
affiliates, or otherwise encourage such customers or clients, or vendors,
suppliers or consultants then under contract, to terminate his, her or its
relationship with the Company or its successors, assigns, subsidiaries or
affiliates, for any other reason.

(d) Disparaging Comments. Executive agrees that during the period of his
employment with the Company and thereafter, Executive shall not make any
disparaging or defamatory comments regarding the Company or, after termination
of his employment relationship with the Company, make any comments concerning
any mutually agreed to confidential aspects of the termination of their
relationship. The obligations of Executive under this subparagraph shall not
apply to disclosures required by applicable law, regulation or order of any
court or governmental agency.

Nothing contained in this Section 6 shall limit any common law or statutory
obligation that the Executive may have to the Company or any of its affiliates.
For purposes of this Section 6 and Section 7, the “Company” refers to the
Company and any incorporated or unincorporated affiliates of the Company,
including any entity which becomes Executive’s employer as a result of any
reorganization or restructuring of the Company.

(c) Section 7 is amended and restated in its entirety as follows:

7. CONFIDENTIALITY. All books of account, records, systems, correspondence,
documents, and any and all other data, in whatever form, concerning or
containing any reference to the works and business of the Company or its
affiliated companies shall belong to the Company and shall be given up to the
Company whenever the Company requires Executive to do so. Executive agrees that
Executive shall not at any time during the term of Executive’s employment or
thereafter, without the Company’s prior written consent, disclose to any person
(individual or entity) any information or any trade secrets, plans or other
information or data, in whatever form, (including, without limitation, (a) any
financing strategies and practices, pricing information and methods, training
and operational procedures, advertising, marketing, and sales information or
methodologies or financial information and (b) any Proprietary Information (as
defined below)), concerning the Company’s or any of its affiliated companies’ or
customers’ practices, businesses, procedures, systems, plans or policies
(collectively, “Confidential Information”), nor shall Executive utilize any such
Confidential Information in any way or communicate with or contact any such
customer other than in connection with Executive’s employment by the Company.
Executive hereby confirms that all Confidential Information constitutes the
Company’s exclusive property, and that all of the restrictions on Executive’s
activities contained in this Agreement and such other nondisclosure policies of
the Company are required for the Company’s reasonable protection. Confidential
Information shall not include any information that has otherwise been disclosed
to the public not in violation of this Agreement. This confidentiality provision
shall survive the termination of this Agreement and shall not be limited by any
other confidentiality agreements entered into with the Company or any of its
affiliates.

Executive agrees that he shall promptly disclose to the Company in writing all
information and inventions generated, conceived or first reduced to practice by
his alone or in conjunction with others, during or after working hours, while in
the employ of the Company (all of which is collectively referred to in this
Agreement as “Proprietary Information”); provided, however, that such
Proprietary Information shall not include (a) any information that has otherwise
been disclosed to the public not in violation of this Agreement and (b) general
business knowledge and work skills of Executive, even if developed or improved
by Executive while in the employ of the Company. All such Proprietary
Information shall be the exclusive property of the Company and is hereby
assigned by Executive to the Company. Executive’s obligation relative to the
disclosure to the Company of such Proprietary Information anticipated in this
Section 7 shall continue beyond Executive’s termination of employment and
Executive shall, at the Company’s expense, give the Company all assistance it
reasonably requires to perfect, protect and use its right to the Proprietary
Information.

(d) Section 9 is amended and restated in its entirety as follows:

9. Section 409A of the Internal Revenue Code of 1986, as amended.

(a) The compensation and benefits provided under this Agreement are intended to
qualify for an exemption from or to comply with the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended, and the treasury regulations
and other official guidance issued thereunder (collectively, “Section 409A”), so
as to prevent the inclusion in gross income of any compensation or benefits
accrued hereunder in a taxable year prior to the taxable year or years in which
such amount would

 

5



--------------------------------------------------------------------------------

otherwise be actually distributed or made available to Executive, and this
Agreement shall be administered and interpreted consistent with such intention.
For purposes of Section 409A, the right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments.

(b) For purposes of this Agreement and the payment of severance pay or benefits
hereunder, termination of Executive’s employment means a “separation from
service” with the Company as defined by Section 409A, and no payment will be
made unless and until such termination qualifies as a “separation from service.”

(c) In the event that Executive is a “specified employee” for purposes of
Section 409A at the time of separation from service, any separation pay or other
compensation payable hereunder by reason of such separation of service that
would otherwise be paid during the six-month period immediately following such
separation from service shall instead be paid on the six-month anniversary of
the separation from service to the extent required to comply with Section 409A.

(d) Any reimbursements made under this Agreement shall be made by the end of the
year following the year in which the expense was incurred, and the amount of the
reimbursable expenses provided in one year shall not increase or decrease the
amount of reimbursable expenses provided in a subsequent year.

(e) If the timing of payment of any amount subject to Section 409A is dependent
on Executive’s execution and non-revocation of a waiver or release of claims,
and the revocation period starts in one calendar year and ends in the following
calendar year, then payment shall in no event be made prior to the first day of
such following calendar year, regardless of when the waiver or release was
executed.

(f) If any of the payments to be made under this Agreement are deemed to be
“deferred compensation”, as that term is defined under Section 409A, the Company
reserves the right to unilaterally modify the terms and provisions of this
Agreement to comply with the requirements of Section 409A.

SECTION 3. MISCELLANEOUS.

3.1 Employee at Will. This Amendment does not alter the status of Executive as
an employee at will, nothing in this Amendment or the Agreement will reduce or
eliminate the right of the Company and its subsidiaries to terminate Executive’s
employment at any time for any reason or the right of Executive to resign at any
time for any reason.

3.2 Conditions to Effectiveness. This Amendment shall become effective on the
date hereof.

3.3 Continuing Effect; No Other Waivers or Amendments. This Amendment shall not
constitute an amendment or waiver of or consent to any provision of the
Employment Agreement not expressly referred to herein. Except as expressly
amended hereby, the provisions of the Employment Agreement are and shall remain
in full force and effect in accordance with their terms. In case of a conflict
between this Amendment and the Employment Agreement or the Management
Stockholder Agreement or the Plan, or any description or summary of any of them,
this Amendment shall control.

3.4 Counterparts. This Amendment may be executed in any number of separate
counterparts by the parties hereto (including by telecopy or via electronic
mail), each of which counterparts when so executed shall be an original, but all
the counterparts shall together constitute one and the same instrument.

3.5 GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to the
Employment Agreement to be duly executed and delivered by its proper and duly
authorized officers as of the day and year first above written.

 

GateHouse Media, Inc. By:     Name:   Michael E. Reed Title:   Chief Executive
Officer GateHouse Media Operating, Inc. By:     Name:   Michael E. Reed Title:  
Chief Executive Officer Executive     Name:   Kirk A. Davis

 

7